                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ROYCE DRENNON,                                 )
                                                )
         Petitioner,                            )
                                                )
 v.                                             )         No. 3:16-cv-2824
                                                )
 STATE OF TENNESSEE, et al.,                    )
                                                )
         Respondent.                            )


                                            ORDER

         Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 83) recommending that the Court deny Petitioner Royce Drennon’s Amended Petition for Writ

of Habeas Corpus (Doc. No. 66) and dismiss this case. Drennon has filed an objection (Doc. No.

100). Respondent did not file a response. For the following reasons, the R&R will be approved

and adopted.

I.       BACKGROUND

         The Magistrate Judge has carefully recounted the factual background and extensive

procedural history of this case. (Doc. No. 83 at 1-5). As the R&R explains in detail, Drennon, an

inmate of the Tennessee Department of Corrections, was arrested and charged with two counts of

burglary and two counts of theft in 2014, while on parole from a prior criminal conviction in

Davidson County, Tennessee. (Doc. No. 83 at 1). Because Drennon violated his parole due to the

2014 charges, he remained in custody for a lengthy period following his arrest. (See Doc. Nos. 83

at 2; 41-2 ¶ 4). Dissatisfied with that term of custody, Drennon filed a petition, and, as relevant

here, an amended petition, seeking habeas relief under 28 U.S.C. § 2254. (Doc. No. 66). He

brought four claims: (1) that pretrial detention without bail violated his Sixth Amendment right to




      Case 3:16-cv-02824 Document 102 Filed 03/05/21 Page 1 of 6 PageID #: 417
a speedy trial (“Claim 1”); (2) that trial counsel’s refusal to request a bond hearing or speedy trial

constituted ineffective assistance of counsel (“Claim 2”); (3) that extended pretrial detention

violated his Fifth Amendment due process rights (“Claim 3”); and (4) that the revocation of his

bail and pretrial detention violated his Fourteenth Amendment due process rights (“Claim 4”). (Id.;

see also Doc. No. 83 at 4). Drennon requests that this Court hold an evidentiary hearing, overturn

his sentence and conviction, and, if necessary, grant a new trial. (Doc. No. 66 at 16-17). In response

to the petition, the State argues that Drennon is not entitled to habeas relief because he: (1)

procedurally defaulted on his pretrial detention claim; (2) mooted that claim because he eventually

pled guilty to the burglary charges for which he was detained; (3) untimely raised new speedy trial

violation and ineffective assistance claims; and (4) procedurally defaulted on those claims because

he failed to raise them in state court. (Doc. No. 71).

         On February 4, 2020, the Court ordered Drennon to file a reply that specifically addressed

the issues of procedural default and mootness (Doc. No. 78). In his reply, Drennon conceded he

had no viable argument against Respondent’s procedural default defense. (Doc. No. 80 at 1). In

particular, Drennon acknowledged that he failed to file a state post-conviction petition, and “did

not present [his claims] to the state court in the proper kind of petition, and that no lawyer

prevented him from taking that action.” (Id.). Drennon also acknowledged that Respondent’s cited

case law supporting its mootness claim “appears to be on point.” (Id. at 2).

         On August 13, 2020, the Court extended the deadline for Drennon to object to the R&R

and granted his request to do so pro se. (Doc. No. 99).

II.      STANDARD OF REVIEW

         The Court’s standard of review for a magistrate judge’s R&R depends upon whether a

party files objections. If a party objects to portions of the Report and Recommendation, the Court

reviews those portions de novo. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). De novo review
                                                  2

      Case 3:16-cv-02824 Document 102 Filed 03/05/21 Page 2 of 6 PageID #: 418
in these circumstances requires at least a review of the evidence before the magistrate judge; the

Court may not act solely on the basis of a magistrate judge’s R&R. See Hill v. Duriron Co., 656

F.2d 1208, 1215 (6th Cir. 1981); see also 12 Wright, Miller & Marcus, Federal Practice and

Procedure: Civil 2d § 3070.2 (1997). After reviewing the evidence, the Court “may accept, reject,

or modify, in whole or in part, the findings or recommendations” of the magistrate judge. 28 U.S.C.

§ 636(b)(1)(C).

III.      PETITIONER’S SIXTH AMENDMENT SPEEDY TRIAL AND INEFFECTIVE
          ASSISTANCE OF COUNSEL CLAIMS

          The R&R concludes that Drennon’s first two claims – that his pretrial detention without

bail violated his speedy trial rights, and that his trial counsel’s refusal to request a bond hearing

constituted ineffective assistance of counsel – were not presented to the state court for review and

therefore were not exhausted. (Doc. No. 83 at 6-7). The Magistrate Judge found that “[b]ecause

the time for Petitioner to timely pursue the claims in the state court has now passed, the claims are

deemed to be procedurally defaulted.” (Id. at 7 (citing Coleman v. Thompson, 501 U.S. 722, 732

(1991)); see also Tenn. Code. Ann. § 40-30-102.

          Drennon objects on the ground that his procedural deficiencies, including his failure to

exhaust state remedies for Claims 1 and 2, arise from his trial lawyer’s refusal to ask for a bond

hearing in the first place. (Doc. No. 100 at 6). He also argues that his attorney colluded with the

trial court and prosecution to “do a deceitful act, and the state court proceeding in which bail was

denied was motivated by a desire to harass and [was] conducted in bad faith.” (Id. at 8).

          “A federal district court will not entertain a petition for the writ of habeas corpus unless

the petitioner has first exhausted all available state-court remedies for each claim in his petition.”

Vaughn v. Nixon, No. 3:15-cv-0034, 2015 WL 8484480, 2015 U.S. Dist. LEXIS 164918, at *43

(M.D. Tenn. Dec. 9, 2015) (citing 28 U.S.C. § 2254(b)(1)). And “if a petitioner fail[ed] to raise a


                                                   3

       Case 3:16-cv-02824 Document 102 Filed 03/05/21 Page 3 of 6 PageID #: 419
claim on appeal due to a failure to comply with a state procedural rule, that claim is subject to

procedural default and will only be reviewed by a federal court . . . if the petitioner is able to

demonstrate cause and prejudice for his default.” McClain v. Kelly, 631 F. App’x 422, 428-29 (6th

Cir. 2015) (citing Coleman v. Thompson, 501 U.S. 722, 729-30, 732 (1991)); see also House v.

Bell, 547 U.S. 518, 536 (2006).

         Here, Drennon’s arguments on Claims 1 and 2 put the cart before the horse. Not only has

Drennon failed to show the requisite cause and prejudice to excuse any procedural default, he has

failed to file a petition for relief in state court on the very grounds he now asserts. (See Doc. No.

83 at 8). In doing so, Drennon has not met “the burden of demonstrating that he has properly and

fully exhausted his available state court remedies with respect to the claims he [now] presents for

federal habeas review.” Vaughn, 2015 U.S. Dist. LEXIS 164918, at *45 (citing Prather v. Rees,

822 F.2d 1418, 1420 n.3 (6th Cir. 1987)). Accordingly, the Court concludes that Drennon has

failed to exhaust his Sixth Amendment speedy trial and ineffective assistance of counsel claims.

IV.      PETITIONER’S FIFTH AND FOURTEENTH AMENDMENT DUE PROCESS
         CLAIMS

         The R&R further concludes that Drennon failed to exhaust his state remedies on Claims 3

and 4 – that his extended pretrial detention violated his Fifth Amendment due process rights, and

that the revocation of his bail and pretrial detention violated his Fourteenth Amendment due

process rights. (Doc. No. 83 at 9). The Magistrate Judge found that Drennon’s state court petition

on these claims was fatally defective because he “did not appeal from the denial of the petition but

instead filed a pro se petition directly with the Tennessee Court of Criminal Appeals seeking

habeas corpus relief.” (Doc. No. 83 at 3). The appeals court denied his directly filed petition as

procedurally improper. (See Doc. Nos. 41-5; 41-7).

         Drennon argues that this Court should construe his directly filed petition with the


                                                 4

      Case 3:16-cv-02824 Document 102 Filed 03/05/21 Page 4 of 6 PageID #: 420
Tennessee Court of Criminal Appeals as an appeal. (Doc. No. 100 at 4). In support of his argument,

Drennon claims that the appeals court, by “answer[ing]” his petition, created a “legal bond” that

this Court must review. (Id.). Drennon also argues his petition was effectively an appeal because

it referenced the same arguments and case number as his originally filed petition. (Id.).

         As the Court discussed above while analyzing Drennon’s Sixth Amendment claims, in

order to exhaust state remedies, petitioners must first make a fair presentation of each claim “to

the state courts[, including] the state court of appeals and the state supreme court.” Bechtol v.

Prelesnik, 568 F. App’x 441, 447 (6th Cir. 2014) (citing Wagner v. Smith, 581 F.3d 410, 414 (6th

Cir. 2009)). Here, Drennon’s filing of a petition directly with the appeals court deprived any state

court an opportunity to first address his due process claims. Drennon has thus improperly

“ignore[d] the procedural norms” of the Tennessee Court of Criminal Appeals. Woods v. Booker,

450 F. App’x 480, 489 (6th Cir. 2011); see also Bechtol, 568 F. App’x at 447 (“The fair

presentation requirement is not satisfied when a claim is presented in a state court in a procedurally

inappropriate manner that renders consideration of the merits unlikely”) (internal citation omitted).

Accordingly, the Court concludes that Drennon has failed to exhaust his Fifth and Fourteenth

Amendment due process claims. 1

V.       CONCLUSION

         For the foregoing reasons, the R&R (Doc. No. 83) is APPROVED AND ADOPTED.

Drennon’s Amended Petition under 28 U.S.C. § 2254 is DENIED, and this case is DISMISSED.

         IT IS SO ORDERED.


1
  The Court also points out that Drennon cannot overcome mootness considerations. The Sixth Circuit has found that
a petitioner’s conviction of the crime for which he was detained pretrial moots any claim that such pretrial detention
amounts to a constitutional violation. See U.S. v. Manthey, 92 F. App’x 291, 297 (6th Cir. 2004) (citing Murphy v.
Hunt, 455 U.S. 478, 481 (1982) (concluding that Petitioner’s “claim to pretrial bail was moot once he was
convicted”)). Here, petitioner was convicted of the crime for which he was detained pretrial, and he even
acknowledges the applicability of these mootness considerations in his reply in support of his habeas petition. (Doc.
No. 80 at 2).

                                                          5

     Case 3:16-cv-02824 Document 102 Filed 03/05/21 Page 5 of 6 PageID #: 421
                                 __________________________________________
                                 WAVERLY D. CRENSHAW, JR.
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                   6

Case 3:16-cv-02824 Document 102 Filed 03/05/21 Page 6 of 6 PageID #: 422
